Citation Nr: 1521693	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  12-10 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Denver, Colorado.

This matter was last before the Board in March 2014. The Board remanded the claims for further development, to include obtaining additional treatment records and providing a VA opinions. See March 2014 Board Decision. There was substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) claims processing system. Any future consideration of this appeal should account for this electronic record.


FINDINGS OF FACT

1. The Veteran's current cervical spine disability does not relate to an in-service injury and did not manifest in or within a year of service.

2. The Veteran's current lumbar spine disability does not relate to an in-service injury and did not manifest in or within a year of service.

3. The Veteran does not have a current diagnosis of PTSD, and his bipolar disorder was not incurred in service and does not otherwise relate to service.



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2. The criteria for a grant of service connection for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3. The criteria for a grant of service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A letter dated June 2009 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In March 2014, the Board remanded these claims for further development, to include obtaining additional VA medical records (VAMRs). However, correspondence from the Appeals Management Center (AMC) certified that no VAMRs prior to September 2002 exist. January 2015 Report of Information. The claims file contains the Veteran's STRs and VA medical records (VAMRs). The Veteran has not identified any PMRs that need to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The July 2014 VA examiners reviewed the claims file, performed physical and mental examinations, and described the etiologies of the Veteran's neck, low back, and acquired psychiatric disabilities in sufficient detail to enable the Board to make a fully informed decision. The July 2014 VA examination reports, in combination with the October 2014 addendum opinion, are adequate to decide the Veteran's claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

To establish service connection for a medical disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a). The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)). Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker, 708 F.3d at 1338 ; C.F.R. § 3.303(b). Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed degenerative arthritis of the cervical spine and degenerative disc disease, and arthritis is defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply for the claims for service connection for a cervical spine disability and a lumbar spine disability, and these claims may be established with evidence of chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for chronic disorders may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

Service Connection for Cervical Spine and Lumbar Spine Disabilities

The Veteran alleges that his degenerative arthritis of the cervical spine and degenerative disc disease cervical and lumbar spine disabilities relate to service. Specifically, he contends he injured his neck and back doing practice falls off cliffs during his active service. Although there is no question that the Veteran has current cervical and lumbar spine disabilities, the evidence of record does not show that these disabilities were caused or aggravated by service or otherwise relate to service. The claims are denied.

The Veteran's May 1962 enlistment examination identified no physical abnormalities of the neck or spine. See May 1962 Report of Medical Examination and History. On separation, the examining medical officer did not find physical abnormalities of the neck or low back. See June 1965 Reports of Medical Examination and History. He was not treated for neck or spine problems in service. See STRs.

The first record of a neck problem was March 2007 imaging which showed cervical spondylosis. VAMRs. A back problem was first shown in December 2008. Id. During a January 2007 VA social work consultation, the Veteran reported he injured his back post-service while sliding down a pole at work. Id. In February 2009, he reported his back pain began 20 years prior. Id.

In July 2014, a VA examiner noted that the Veteran had multilevel degenerative disc disease, but that it developed many years after discharge in approximately 2008, and that there was no evidence of any back or neck trauma or a back or neck condition during his military service. July 2014 VA Examination Report. The examiner opined that these conditions were "less likely than not" incurred in or related to service.

The July 2014 VA examiner's opinion constitutes probative evidence that weighs against entitlement to service connection for cervical and lumbar spine disabilities. The examination was conducted by a medical doctor who based his opinion on a comprehensive review of the Veteran's medical history and current medical literature.

The Board has considered the Veteran's statements regarding claimed in-service injury that he contends led to arthritis. The Veteran's statements that his cervical and lumbar spine disabilities relate to service are outweighed by the examiner's opinion. See July 2014 VA Examination Report. Whether the Veteran's cervical and lumbar spine disabilities relate to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309. Instead, such a determination must be made by a medical professional with appropriate expertise. Id. Because the Veteran's statements are not based on medical training and/or experience, his assertion that his cervical and lumbar spine disabilities relate to service do not constitute competent evidence. His statements are outweighed by the examiner's opinion, which was rendered by a medical professional. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

The Veteran did not report neck or back symptoms until March 2007 - more than forty years after separation from service. Consequently, the evidence does not show that his cervical and lumbar spine disabilities manifested in or within a year of service or otherwise relates to service. See Maxson, 230 F.3d at 1333.

The preponderance of the evidence is against the Veteran's claims. The benefit-of-the-doubt rule does not apply and service connection for cervical and lumbar spine disabilities is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends he has an acquired psychiatric disorder due to his military service. Although he has a current diagnosis of bipolar disorder, the evidence of record does not show that this disability was caused or aggravated by service or otherwise relates to service. The claim is denied.

The Veteran's medical examinations at entrance and separation deny the existence of psychiatric problems. See May 1962 and June 1965 Report of Medical Examination and History. There is no evidence he received psychiatric treatment during service. STRs.

The Veteran originally filed his claim for service connection for PTSD. There is no evidence in his VAMRs that indicate he has a diagnosis of PTSD, although they do confirm a diagnosis of bipolar disorder. VAMRs; see also 38 U.S.C.A. § 1131; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (noting that to prevail on the issue of service connection, a current disability must have existed on or after the date of application of that disability); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A July 2014 VA examiner noted that he did not meet the criteria for a diagnosis of PTSD, but reaffirmed the presence of bipolar II disorder. July 2014 VA Examination Report. The examiner did not provide an opinion as to the etiology of the bipolar disorder. Id.

An October 2014 VA Addendum Opinion opined that bipolar disorder was "less likely than not" incurred in or caused by service. October 2014 VA Examination Report. The examiner noted there was no evidence of bipolar disorder symptoms during or immediately following service, nor was there documentation in the STRs of sleep disturbances or mental health treatment. Id. The examiner observed that the Veteran received a Good Conduct Medal in 1964, and he was steadily employed for at least eight years following his military separation. Id. His first psychiatric treatment was in the mid-1980s for impulsive spending, when he was diagnosed and treated for bipolar disorder. Id. The examiner noted that the Veteran did have two periods of being absent without leave (AWOL) during his military service, but that he returned to the Marine Corps on his own, there was no evidence in his service records showing he was court-martialed, and he was offered reenlistment. Id. Therefore, she did not associate these actions with his later diagnosis of bipolar disorder.

The July 2014 VA examination report and October 2014 VA examiner's opinion constitute probative evidence that weighs against entitlement to service connection for an acquired psychiatric disorder. The examination and subsequent opinion were conducted by medical professionals who based the opinion on a comprehensive review of the Veteran's medical history and current medical literature.

The Board has considered the Veteran's statements regarding his acquired psychiatric disorder, and whether he manifested early symptoms during service. The Veteran's statements that an acquired psychiatric disorder was incurred in service is outweighed by the examiner's opinion. See July 2014 and October 2014 VA Examination Reports. Whether the Veteran's bipolar disorder relates to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau, 492 F. 3d at 1376-77; see also Barr, 21 Vet. App. at 309. Instead, such a determination must be made by a medical professional with appropriate expertise. Id. Because the Veteran's statements are not based on medical training and/or experience, his assertion that his bipolar disorder relates to service does not constitute competent evidence. His statements are outweighed by the examiner's opinion, which was rendered by a medical professional. See Layno, 6 Vet. App. 465 at 470-71.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection an acquired psychiatric disorder is denied. See 38 C.F.R. § 3.102; Gilbert v, 1 Vet. App. 49 at 55.


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for an acquired psychiatric disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


